THESE were cases depending on caveats, adjourned by the District Court of Winchester, in April 1790, for novelty and difficulty. The question adjourned, is stated in the opinion of the court.
*4June 20th, 1/91» Present, Tazewell, Parker and Tyler, judges. “ This day came the parties by their attornies, “ who being heard, it is the opinion of this court that the “ caveats of the several plaintiffs against the respective “ defendants, being entered by the clerk of the court, “ upon copies from the land office certified by the clerk “ thereof, and not by the register, are void, and ought “ for that reason to be dismissed.”